PER CURIAM:
Marion Edward Pearson, Jr., petitions for a writ of mandamus, alleging the district court has unduly delayed acting on two motions that he filed in his 28 U.S.C. § 2254 (2000) proceeding. He seeks an order from this court directing the district court to act. As to the first motion, Pearson’s motion to strike, we note that the district court denied the motion on July 24, 2006. We therefore deny this portion of the mandamus petition as moot. As to the second motion, Pearson’s motion for judgment on the pleadings, we find there has been no undue delay in the district court. Accordingly, although we grant Pearson’s motion for leave to proceed in forma pauperis, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.